Citation Nr: 1437934	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.   

3.  Entitlement to service connection for right lower extremity vascular disease as secondary to coronary artery disease. 

4.  Entitlement to service connection for left lower extremity vascular disease as secondary to coronary artery disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2007 rating decision, in part, denied service connection for a skin disorder and granted service connection for post-traumatic stress disorder (PTSD), assigning a 10 percent rating.  The Veteran appealed entitlement to service connection for a skin disorder and the rating assigned for PTSD.  In July 2010, the Board remanded the claims for additional development.  The claims returned to the Board in April 2013, when the Board granted an increased rating for the Veteran's PTSD, remanded a Rice TDIU claim, and remanded entitlement to service connection for a skin condition.  In a rating decision dated in May 2014, the RO denied TDIU.  A supplemental statement of the case was issued in May 2014 and those claims have returned to the Board for adjudication.  

The June 2012 rating decision denied service connection for lower extremity vascular disease.  The RO issued a statement of the case in May 2014.  In a statement received later that month, the Veteran, through his representative, indicated he was disagreeing with the decisions regarding his right and left lower extremity vascular disease.  The claims are now before the Board.   

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's April 2013 remand directed the examiner to opine on whether or not any skin disorder was related to the Veteran's active service, including herbicide exposure.  Although the examiner stated there was no current skin disability, he indicated that the Veteran had a scattered actinic keratosis.  Additionally, the medical records indicate that the Veteran had a lesion removed from his ear in 2008, which was not addressed by the examiner.  Finally, the examiner failed to address the Veteran's herbicide exposure in service.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's service connection claim for right and left lower extremity vascular disease as secondary to coronary artery disease, VA treatment records identify Peripheral Vascular Disease, Unspecified on his active problem list beginning in 2009.  Additionally, the Veteran was service connected for Coronary Artery Disease in February 2007.  An examination is necessary to determine the nature and etiology of any lower extremity vascular disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection.  The outcome of his appeal on those issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding medical records regarding a skin disorder and lower extremity vascular disease. 

2.  Request an addendum opinion from the March 2014 examiner (or schedule another examination if necessary) regarding the Veteran's skin disorder.  The examiner should review the claims folder in conjunction with providing the opinion/performing the examination and such a review should be documented in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed skin disorder is related to the Veteran's active duty service, to include herbicide exposure.  The examiner should note the Veteran's treatment records indicating a suspicious lesion was removed in April 2008 and comment on the Veteran's actinic keratosis.  Any other skin condition diagnosed should also be addressed. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon completion of the above, readjudicate the issue of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

2.  Arrange for the Veteran to be examined to determine the nature and etiology of any diagnosed right and/or left lower extremity vascular disorder.  The claims file must be made available to the examiner for review and such a review must be documented in the examination report.  Following an interview, examination, and complete review of the file, to include the buddy statements submitted by the Veteran in March 2012, the examiner should:

a.  Identify/diagnose any right and/or left lower extremity vascular disorder that has existed during the appeal period.

b.  For each lower extremity vascular disorder, opine whether it is at least as likely as not (probability of 50 percent or greater) that: 

i.  The Veteran's lower extremity vascular disorder had its onset in or is etiologically-related to the Veteran's active duty service; OR

ii.  The Veteran's lower extremity vascular disorder is proximately due to his service-connected coronary artery disease; OR

iii.   The Veteran's lower extremity vascular disorder is aggravated by his service-connected coronary artery disease.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

Upon completion of the above, readjudicate the issues of service connection for right and left lower extremity vascular disorder as secondary to coronary artery disease.  

3.  After completing the above, readjudicate the issue of entitlement to TDIU.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

